Exhibit 10.3



 



PERSHING GOLD CORPORATION



THIRD AMENDMENT TO

EXECUTIVE EMPLOYMENT AGREEMENT



This Third Amendment to Executive Employment Agreement (this “Amendment”) is
dated as of February 5, 2015, by and between Stephen Alfers (“Executive”) and
Pershing Gold Corporation (formerly Sagebrush Gold Ltd.), a Nevada corporation
(the “Corporation”).

 

A. On February 9, 2012, Executive and the Corporation entered into that certain
Executive Employment Agreement (the “Original Agreement”) pursuant to which
Executive was granted Twelve Million (12,000,000) restricted shares (the
“Shares”) of the Corporation’s common stock, par value $0.0001 per share,
pursuant to and subject to the terms of the Corporation’s 2012 Equity Incentive
Plan (the “Plan”).

 

B. On February 8, 2013, Executive and the Corporation entered into that certain
First Amendment to Executive Employment Agreement (the “First Amendment”)
pursuant to which the vesting of certain of the Shares was deferred from
February 9, 2013 to March 14, 2014.

 

C. On December 23, 2013, Executive and the Corporation entered into that certain
Second Amendment to Executive Employment Agreement (the “Second Amendment”; the
Original Agreement as amended by the First Amendment and the Second Amendment,
collectively, the “Agreement”) pursuant to which the vesting of certain of the
Shares was accelerated from March 14, 2014 to December 26, 2013.

 

D. The Corporation and Executive have agreed to amend the Agreement as set forth
herein.

 

NOW, THEREFORE, in consideration for good and valuable consideration the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1. Amendments to Executive Employment Agreement. The Agreement is hereby amended
by deleting Exhibit A to the Agreement in its entirety and replacing it with
Exhibit A attached hereto.

 

2. No Other Changes. Except for the amendments contained in Section 1 hereof,
the Agreement is hereby ratified and confirmed and shall continue in full force
and effect without any further amendments or changes.

 

3. Counterparts. This Amendment may be executed in counterparts each of which
taken together shall constitute one and the same instrument.

 

4. Governing Law. This Amendment shall be governed by, and construed and
enforced in accordance with, the internal laws of the State of Nevada without
reference to principles of conflicts of laws.

 

 

[SIGNATURE PAGE FOLLOWS]

 



1

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first above written.

 



  EXECUTIVE:           /s/ Stephen
Alfers                                                     Stephen Alfers      
        PERSHING GOLD CORPORATION           By: /s/ Eric
Alexander                                              Name: Eric Alexander  
Title: Vice President of Finance and Controller



 

 

2

 



 

Exhibit A

 

Vesting of Restricted Stock Grant

 

 



i6,000,000 shares of restricted common stock (including the Registrable Equity
Grant) shall vest on December 26, 2013,

 

ii3,000,000 shares of restricted common stock shall vest on February 9, 2014,
and

 

iii3,000,000 shares of restricted common stock shall vest on February 9, 2016.



 

 



3

